In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 14-1088V
                                    Filed: February 25, 2016
                                         UNPUBLISHED

****************************
STEPHANIE STOUT,                       *
on behalf of Z.S., a minor child       *
                                       *
                     Petitioner,       *      Joint Stipulation on Damages;
                                       *      Influenza (“Flu”) Vaccine;
                                       *      Guillain-Barre Syndrome (“GBS”);
SECRETARY OF HEALTH                    *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                     Respondent.       *
                                       *
****************************
Diana Stadelnikas Sedar, Maglio Christopher and Toale, PA, Sarasota, Fl, for petitioner.
Julia Wernett McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On November 7, 2014, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”) on behalf of Z.S., a minor child. Petitioner alleges that Z.S. suffered
Guillain-Barre Syndrome (“GBS”) as a result of his December 5, 2011 influenza (“flu”)
vaccination. Petition at 1-2; Stipulation, filed Feb. 24, 2016 at ¶¶ 2, 4. Petitioner further
alleges Z.S.’s injury persisted for more than six months, and that there has been no
prior award or settlement of a civil action on behalf of Z.S. as a result of his vaccine-
related injury. Petition at ¶¶ 7, 10; Stipulation at ¶¶ 4-5. “Respondent denies that Z.S.
suffered GBS or any other injury as the result of his December 5, 2011 flu vaccination,
and denies that Z.S experienced the residual effects of this injury for more than six
months. ” Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       Nevertheless, on February 24, 2016, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court
in awarding damages, on the terms set forth therein.

        The parties stipulated that petitioner shall receive the following compensation:

        A lump sum of $100,000.00 in the form of a check payable to petitioner as
        guardian/conservator of Z.S’s estate. Stipulation at ¶ 8. This amount
        represents compensation for all items of damages that would be available under
        42 U.S.C. § 300aa-15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    2